Colt, J.
This action is brought for infringement of letters patent No. 125,044, issued to James F. Guthrie, March 26, 1872, and by him assigned to the plaintiffs, for improvement in casting copper tubes. 'The specification says:
*335“Heretofore, for casting copper tubes, etc., and under letters patent No. 24,915, issued to Freeborn Adams, a rotary mould lias been employed. Practice, however, has shown that the use of a rotary mould did not produce uniform or perfect castings; that its length and weight, and its revolution at a very high speed, prevented that accuracy of rotation which is essential for a perfect introduction of the molten copper. The purpose of this invention is to obviate ilie disadvantages existing in tlie use of tlie letters patent aforesaid; or, in other words, of a rotary mould, while securing all the advantages which a rotary mould possesses over a stationary one as employed previous to and since said letters patent to Freeborn Adams. The invention consists of an upright mould in combination with a chamber or vessel, into which tlie molten metal is poured, that has one, two, or more tubes for distributing the molten metal within tlie mould, and is arranged to be rotated; its axis of revolution and the axis of the mould being in the same vertical line and plane, liy this combination, a conveyance and introduction of tlie molten metal to tlie mould is secured, without injury or disturbance to the core of tlie mould or tlie mould itself, and with the utmost accuracy and most uniform and perfect results, as practice and use has demonstrated.”
The claims of the patent are as follows:
“(1) A mould-ease in combination with a revolving distributing chamber or hopper for conducting the molten metal to the mould, substantially as and for the purpose described. (2) The revolving distributing hopper for conducting the molten metal to the mould, when provided with two or more distributing tubes, substantially as described, for the purpose specified.”
The defendants, as we have seen in the preceding case between tlie same parties, use a rotary chamber or basin, in combination with a stationary mould. The basin used by them since 1872 is substantially like the one described in the Guthrie patent in controversy, except in the use of two or more distributing tubes. As stated in the specification, Guthrie’s purpose was to improve upon the Adams patent by the use of a rotary hopper or basin instead of rotating the mould. Both devices, however, secure the same method of distribution of the metal in the mould, which was tho great merit of Adams’ invention. We have already decided in the previous case that the defendants use substantially the method of Adams as to distribution, and it follows, therefore, that they use substantially the same method of distribution as Guthrie. We think it clear, from the conclusions reached in the other case, that tho defendants infringe the first claim of the Guthrie patent, which is for a mould-case in combination with a revolving distributing chamber for conducting the molten metal to the mould. Tlie prior patents referred to in this case, as in the other, do not anticipate the Guthrie device, for tho same reasons that they did not anticipate the Adams process.
The second claim is not infringed, because the defendants do not use two or more distributing tubes. It appears that Guthrie was employed by the defendant company for some years previous to June 17, 1872; and that, during this time, a machine containing four rotary hoppers was built under his supervision and direction. Under such circumstances, the defendant company may bo said to have a license to use that particular machine. McClurg v.Kingsland, 1 How. 202; *336Wooster v. Sidenberg, 2 Ban. & A. 91; Black v. Hubbard, 3 Ban. & A. 39; Bloomer v. Millinger, 1 Wall. 340; Magoun v. New England Glass Co., 3 Ban. & A. 114.
Decree for complainants.